UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 8, 2012 KCAP Financial, Inc. (Exact name of registrant as specified in its charter) Delaware 814-00735 20-5951150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) NEW YORK, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 455-8300 Kohlberg Capital Corporation (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The purpose of this Current Report on Form 8-K/A is to amend the Original Form 8-K with respect to the title of Dayl Pearson which should be listed as president and chief executive office. No other amendments to the Original Form 8-K are being made by this Current Report on Form 8-K/A. Item 2.02. Results of Operations and Financial Condition. On August 8, 2012 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated August 8, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KCAP Financial, Inc. (Registrant) August 9, 2012 (Date) /s/ EDWARD U. GILPIN Edward U. Gilpin Chief Financial Officer Exhibit Index Press release dated August 8, 2012
